Dismissed and Opinion Filed March 16, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01597-CR
                                      No. 05-14-01598-CR

                           STEVEN ALAN MORROW, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 59th Judicial District Court
                                  Grayson County, Texas
                           Trial Court Cause Nos. 063111, 064642

                              MEMORANDUM OPINION
                          Before Justices Bridges, Fillmore, and Brown

       Appellant has filed motions to dismiss the appeals. Appellant’s counsel has approved the

motions. The Court GRANTS the motions and ORDERS that the appeals be DISMISSED and

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
141598F.U05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

STEVEN ALAN MORROW, Appellant                   On Appeal from the 59th Judicial District
                                                Court, Grayson County, Texas
No. 05-14-01597-CR       V.                     Trial Court Cause No. 063111.
                                                Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                    Bridges, Fillmore and Brown.

      Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered March 16, 2015.
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

STEVEN ALAN MORROW, Appellant                   On Appeal from the 59th Judicial District
                                                Court, Grayson County, Texas
No. 05-14-01598-CR       V.                     Trial Court Cause No. 064642.
                                                Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                    Bridges, Fillmore, and Brown.

      Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered March 16, 2015.